     Case 2:20-cv-10412-JWH-JC Document 6 Filed 12/17/20 Page 1 of 1 Page ID #:19



 1
 2
                                                                  JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    WILLIAM R. PHILLIPS,                  ) Case No. 2:20-cv-10412-JWH-JC
                                            )
12                        Petitioner,       )
                                            )
13                 v.                       ) JUDGMENT
                                            )
14                                          )
      JOSIE GASTELO,                        )
15                                          )
                                            )
16                     Respondent.          )
      ______________________________        )
17
18        Pursuant to this Court’s Order Summarily Dismissing Petition for Writ of
19 Habeas Corpus, IT IS ADJUDGED that the Petition for Writ of Habeas Corpus is
20 dismissed.
21
22 DATED: December 17, 2020
23
24                                 _______________________________________
25                                 HONORABLE JOHN W. HOLCOMB
                                   UNITED STATES DISTRICT JUDGE
26
27
28
